INSURANCE BINDER 44609 FRANK CRYSTAL & Co., Inc. (MGA) P.O. Box 27723 Houston, TX 77227 Insured’s Brazos Mutual Fund Mailing c/o John McStay Investment Counsel Address5949 Sherry Lane, #1600 Dallas, TX 75225 Date Typed06/04/04 By:yye/44609 A/E: KGR Insured’s No. Telephone Confirmation [X ] Company St. Paul Surplus Line Insurance Company or c/o St. Paul Travelers One State StreetPlaza AgencyNew York, NY 10004 Date With Whom New Order [ ] Endorsement [ ] Renewal [ X ] Rewrite [ ] Information Only [ ] Inception or Effective Date 12/1/04 Name (if different from mailing address) Expiration12/01/05 Policy No. TBD Company St. Paul Surplus Line Ins. Co. Location(s) (if different from mailing address Prepaid [ ] Installment[ ] Premium $3,500 Type of Coverage - RMIC Bond Specifications - It is hereby understood and agreed the effective December 1, 2004 to December1, 2005, coverage is bound as follows: Limit of LiabilityRetentionPremium (Inclusive of Defense Costs) (Each Claim) (One Year) $1,250,000 $0 as respects Fidelity$3,500* $5,000 all others Premium not inclusive of Surplus Lines taxes and fees Coverage is provided pursuant t the expiring bond, conditions with the addition of a Service of Suit Endorsement. Mortgagee [ ] Loss Payee[ ] Additional Insured [ ] Other [ ] Enclosure [ ] The undersigned company agrees, for its respective interests only and to the extent respectively indicated to effect insurance or changes as set forth. This agreement is binding for account of the Assured until acceptance of satisfactory policy and/or endorsement and/or term agreed to by Frank Crystal & Co., Inc. Remarks [ ] This Binder is issued for a period of 60 days and automatically will be extended for additional consecutive periods of 60 days until acceptance of the Policy, Bond, and/or Endorsement by the Assured. For Frank Crystal & Co., Inc. Refer to: Katherine Riddle Name of Underwriter: (Print or Type) Jared Latigona Signature Original Signature on File with Frank Crystal & Co., Inc. Admitted [ ] Non Admitted [X] For (Insurance Company)St. PaulSirplus LinesIns. Co. Date Signed Brazos Resolutions Fidelity Bond VOTED:That the renewals of the fidelity bond and the errors and omissions insurance policies as presented to this meeting be, and they hereby are, ratified approved; and it is FURTHER VOTED:That, upon consideration of the material factors, including those factors specified by the applicable regulations, the proposed allocation of premiums for said fidelity bond and errors and omissions insurance policies be, and it hereby is, ratified and approved; and it was FURTHER VOTED:That, within 10 days of receipt of the new fidelity bond, the officers of the Trust shall file said bond with the Securities and Exchange Commission, together with such information as required by Rule 17g-1 under the Investment Company Act of 1940; and it was FURTHER VOTED: That the officers of the Trust be, and they hereby are, authorized to take such actions as are necessary to properly complete said filing.
